DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s amendments and remarks, filed 11/18/2021, are acknowledged. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application. 
Status of Claims
Claims 1-5, 7-14, 16-20 are under examination. 
Claims 6 and 15 are cancelled. 
Priority
This application claims the benefit of US Provisional Patent Application Serial No. 62/410,244, filed October 19, 2016. 
Information Disclosure Statement
The information disclosure statement (IDS) document(s) submitted on 11/18/2021 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the IDS document(s) has/have been fully considered by the examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-5, 7-14, 16-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Elec. Power Grp., LLC v. Alstom S.A., 830 F.3d 1350, 1353 (Fed. Cir. 2016) (quoting Alice, 134 S. Ct. at 2355).
Guidance: Step 1. The instant claims are directed to a process and therefore fall within one of the four statutory categories. 
Guidance Step 2A, Prong 1. The Revised Guidance instructs us first to determine whether any judicial exception to patent eligibility is recited in the claim. The Revised Guidance identifies three judicially-excepted groupings identified by the courts as abstract ideas: (1) mathematical concepts, (2) certain methods of organizing human behavior such as fundamental economic practices, and (3) mental processes. In this case, the claimed invention includes the following steps: 
receiving a set of full-length transcript sequences…; partitioning the full-length transcript sequences into at least one gene family based on k-mer similarity…; reconstructing a coding genome contig for each of the at least one eukaryotic gene family by…building a directed weighted graph…; and simplifying each directed weighted graph…; 
After careful consideration, it is the examiner’s position that the claimed invention encompasses an abstract idea for the following reasons: 
With regards to the partitioning and reconstructing steps, these steps amount to organizing information and mathematically relating data using a directed graph. In particular, the partitioning and reconstructing steps explicitly require building and simplifying directed graphs for achieving the claimed functions. A review of the prior art of Shaffer teaches that directed graphs (comprising nodes and edges) are explicit mathematical constructs that are used for mathematically relating data (Shaffer et al., A Practical Introduction to Data Structures and Algorithm Analysis, Copyright 2009, pp. 1-620; See at least Sections II and IV), and applicant’s own specification teaches the use of directed graphs In re Grams, 888 F.2d 835, 837 and n.1, 12 USPQ2d 1824, 1826 and n.1 (Fed. Cir. 1989). Therefore, these steps reasonably encompass a mathematical concept. 
See also MPEP 2106.04 and 2106.05(II), and October 2019 Update at Section I.B. See also Intellectual Ventures I LLC v. Capital One Fin. Corp., 850 F.3d 1332, 1340 (Fed. Cir. 2017) (“[A]n invention directed to collection, manipulation, and display of data was an abstract process”); see also Digitech Image Techs., LLC. v. Elecs. For Imaging, Inc., 758 F.3d 1344, 1351 (Fed. Cir. 2014) (“Without additional limitations, a process that employs mathematical algorithms to manipulate existing information to generate additional information is not patent eligible”); CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1375 (Fed. Cir. 2011) (“The mere manipulation or reorganization of data . . . does not satisfy the transformation prong”).  [Step 2A, Prong 1: YES].
B. Guidance Step 2A, Prong 2: Having made that determination, under the 2019 Guidance, the examiner next determines whether there are additional elements beyond the recited abstract idea(s) that integrate them into a practical application.  Besides the abstract idea, the claim(s) recite the following additional steps/elements:
outputting the reconstructed coding genome contig for each of the at least one gene family to a user.
With regards to the outputting step, this act amounts to extra-solution activity and/or instructions to “apply” the exception in a generic way because it is a mere nominal or tangential addition to the claim. Therefore, this step is not indicative of integration into a practical application. See MPEP 2106.05(g) and 2106.05(h). With regards to the recited processor and memory, these are recited at a high level of generality and thus can be viewed as nothing more than an attempt to generally link the use of the judicial exception to the technological environment of a computer. In addition, “generic computer components such as a computer and database do not satisfy the inventive concept requirement.”  See MPEP 2106.05(h).  Accordingly, the claim as a whole does not integrate the recited judicial exception into a practical application and the claim is directed to the judicial exception. 

C. Guidance Step 2B: Under the 2019 PEG, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be re-evaluated in Step 2B. In this case, the claims do not include additional steps and/or elements appended to the judicial exception that are sufficient to amount to significantly more than the judicial exception(s) for the following reasons: 
As discussed above, the above non-abstract steps (including the full limitations and not just the verbs) amount to nothing more than insignificant extra-solution activity and/or instructions to “apply” the exception in a generic way. The examiner takes official notice that methods/techniques for outputting genome contigs were well understood, routine, and convention (WURC) in the art. With regards to the claimed processor and memory, as explained with respect to Step 2A Prong Two, these limitations are at best the equivalent of merely adding the words “apply it” to the judicial exception. Mere instructions to apply an exception cannot provide an inventive concept. Furthermore, the courts have also explained that the use of generic computer elements do not alone transform an otherwise abstract idea into patent-eligible subject matter. See DDR Holdings (Fed. Cir. 2014). Even when viewed as a combination, the additional elements fail to transform the exception into a patent-eligible application of that exception, i.e. the additional components/steps of the claim add nothing that is not already present when the steps are considered separately. Thus, the independent claim(s) as a whole do not amount to significantly more than the exception itself. Therefore, the claim(s) is/are not patent eligible. [Step 2B: NO]. 
Dependent claims 2-5, 7-14, 16-20 have also been considered under the two-part analysis but do not include additional steps/elements appended to the judicial exception that are sufficient to amount to significantly more than the judicial exception(s) for the following reasons. In particular, claims 2-5, 7-13, 17-19 are all directed to limitations that further limit the specificity of the abstract idea set forth above, and therefore are also encompass a mental processor and/or mathematical concepts for reasons discussed above in the Step 2A (prong 1) analysis.  Claims 14 and 16 further limit the nature or specificity of the data used by the abstract idea, and therefore are also part of the abstract idea for reasons discussed above in the Step 2A (prong 1) analysis. Claim 20 is directed to a system for performing the method of claim 1 and therefore is not patent eligible for all the reasons discussed above in the two-
Response to Arguments
Applicant’s arguments, filed 11/18/2021, have been fully considered but are not persuasive for the following reasons. It is noted for the record that any differences between the instant Office action and the previous Office action are based on an updated analysis of the claims in response to the issues raised by Applicant or necessitated by Applicant's amendments to the claims. However, the basic thrust of the rejection remains the same as the claims were previously rejected as being directed to an abstract idea.
Applicant argues that the amended claims are not directed to a mental process, asserting that each of the full-length transcript sequences (in the least computationally expensive case) has a length of 600 nucleotides (See Remarks, pages 10-11). Applicant’s arguments on this point are persuasive. Accordingly, the claims are no longer rejected under the mental process analysis. 
Applicant additionally argues that the amended claims are not directed to mathematical concepts, asserting that the claims do not explicitly recite a mathematical concept. In response, this argument is not persuasive. As discussed above in the Step 2A (prong 1) analysis, the claimed directed graphs are an explicit recitation of mathematical constructs that are used for mathematically relating data (Shaffer et al., A Practical Introduction to Data Structures and Algorithm Analysis, Copyright 2009, pp. 1-620; See at least Sections II and IV). Furthermore, applicant’s own specification teaches the use of directed graphs (comprising nodes and edges) and k-mer calculations for achieving the claimed functions [pages 1-2, 13, 14]. For at least these reasons, the claims reasonably encompass a mathematical concept.
Applicant’s reference to PEG Training examples 41, 43, and 45 have been fully considered but are directed to entirely different fact patterns and therefore are not informative with regards to the instantly claimed invention. Furthermore, as discussed above, it is important to note that a mathematical concept need not be expressed in mathematical symbols, because "[w]ords used in a claim operating on data to solve a In re Grams, 888 F.2d 835, 837 and n.1, 12 USPQ2d 1824, 1826 and n.1 (Fed. Cir. 1989). 
Applicant argues that the instant claims integrate the abstract idea into a practical application, asserting that the claimed method constitutes a technical improvement by improving software performance, accuracy, and reliability (pages 9 and 10). In response, MPEP 2106.04(d)(1) is clear that the word "improvements" in the context of this consideration is limited to improvements to the functioning of a computer or any other technology/technical field, whether in Step 2A Prong Two or in Step 2B. In this case, the claimed method does not teach a technical improvement in a computer processor, but rather use the computer as a tool to perform data analysis.  McRO, for example, was a computer based process that improves operations on the computer animation process itself. The focus of the instant claims is not any improved computer (or device). The focus of the instant claims is analyzing transcript sequences, constructing, and outputting genome contigs based on said analysis. Therefore, contrary to McRO, where the ultimate product produced was a synchronized computer animation that was itself the transformative use, the result of the presently claimed method is information itself, without being directed to any particular use of that information other than “outputting” said information. See also Elec. Power Grp., LLC v. Alstom S.A., 830 F.3d 1350, 1355 (Fed. Cir. 2016) (“Merely selecting information, by content or source, for collection, analysis, and display does nothing significant to differentiate a process from ordinary mental processes.”). 
In response to applicant’s arguments that the claims result in an improvement to a technical field (namely by improving software performance, accuracy, and reliability), applicant appears to be acknowledging that the algorithmic process being claimed is, in fact, the inventive concept. However, it is well established that the inventive concept necessary at step two of the Mayo/Alice analysis cannot be furnished by the abstract idea (or law of nature) itself. That is, under the Mayo/Alice framework, a claim directed to an abstract idea (or newly discovered law of nature) cannot rely on the novelty of that discovery for the inventive concept necessary for patent eligibility.  For these reasons, the rejection is maintained.



Withdrawn Rejections

The rejection of claims 1-20 under 35 U.S.C. 112, second paragraph, is withdrawn in view of applicant’s amendments. 
The rejection of claims 1, 2, and 5-20 under 35 U.S.C. 103(a) as being unpatentable over Chin et al. (US 10,777,301; Filed Jul. 12, 2013) is withdrawn in view of applicant’s amendments and in view of applicant’s arguments (pages 16-17). 
The rejection of claims 3 and 4 are rejected under 35 U.S.C. 103(a) as being unpatentable over Chin et al. (US 10,777,301; Filed Jul. 12, 2013), as applied to claims 1, 2, and 5-20, above, and further in view of Chaisson et al. (US 2012/0330566; Pub. Date: 12/27/2012) is withdrawn in view of applicant’s amendments and in view of applicant’s arguments (pages 16-17).
The rejection of claims 1 and 20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Chaisson et al. (US 2012/0330566; Pub. Date: 12/27/2012) is withdrawn in view of applicant’s amendments and in view of applicant’s arguments (pages 16-17). 
Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Anita Coope can be reached at 571-270-3614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/PABLO S WHALEY/Primary Examiner, Art Unit 3619